Order entered October 25, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01114-CV

                            MATTHEW D. STERN, Appellant

                                             V.

              BELLA CUSTOM HOMES, INC. AND TONY VISCONTI, Appellees

                      On Appeal from the County Court at Law No. 2
                                  Dallas County, Texas
                          Trial Court Cause No. CC-16-00079-B

                                         ORDER
       Before the Court is the October 23, 2017 request of court reporter Lanetta Williams for

an extension of time to file court reporter’s record. We GRANT the request. The reporter’s

record shall be filed by Tuesday January 16, 2018. Further requests to extend time will be

disfavored.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE